Kilday, Judge
(concurring):
I concur.
I concur in the opinion by Chief Judge Quinn. However, I desire to set forth the following additional views.
Together with the considerations mentioned by the Chief Judge, it is, I believe, necessary to take into account the very substantial impact, upon the question of immunity, of Murphy v Waterfront Commission of New York Harbor, 378 US 52, 12 L ed 2d 678, 84 S Ct 1594, and Malloy v Hogan, 378 US 1, 12 L ed 2d 653, 84 S Ct 1489, both decided June 15, 1964. The first cited case contains a complete review of the legal history of the question of immunity and very materially alters some of the views previously expressed by the Supreme Court.
The protection of the Fifth Amendment is that no person “shall be compelled in any criminal case to be a witness against himself.” In a valid exercise of the power granted him by *98Article 36, Uniform Code of Military-Justice, 10 USC § 836, the President has effectively proscribed the use against an accused, in a trial by court-martial, of any statement made by him as a result of “promises of immunity . . . with respect to an offense allegedly committed by the accused.” Paragraphs 68 h, 140a, 148e, 1506, Manual for Courts-Martial, United States, 1961. These provisions have the force of law. United States v Smith, 13 USCMA 105, 32 CMR 105.
A grant of immunity is valid only if it is coextensive with the scope of the privilege against self-incrimination. Counselman v Hitchcock, 142 US 547, 35 L ed 1110, 12 S Ct 195; Murphy v Waterfront Commission of New York Harbor, supra, 378 US at page 54. The following significant language appears in the last-mentioned case at 378 US 55;
“The privilege against self-incrimination ‘registers an important advance in the development of our liberty — “one of the great landmarks in man’s struggle to make himself civilized.” ’ Ullman v United States, 350 US 422, 426, 76 S Ct 497, 500, 100 L ed 511. It reflects many of our fundamental values and most noble aspirations: our unwillingness to subject those suspected of crime to the cruel trilemma of self-accusation, perjury or contempt; our preference for an accusatorial rather than an inquisitorial system of criminal justice; our fear that self-incriminating statements will be elicited by inhumane treatment and abuses; our sense of fair play which dictates ‘a fair state-individual balance by requiring the government to leave the individual alone until good cause is shown for disturbing him and. by requiring the government in its contest with the individual to shoulder the entire load,’ 8 Wigmore, Evidence (McNaughton rev., 1961), 317; our respect for the inviolability of the human personality and of the right to each individual ‘to a private enclave where he may lead a private life,’ United States v Grunewald, 233 F 2d 556, 581-582 (Frank, J., dissenting), rev’d 353 US 391, 77 S Ct 963, 1 L ed 2d 931; our distrust of self-deprecatory statements; and our realization that the privilege, while sometimes ‘a shelter to the guilty,’ is often ‘a protection to the innocent.’ Quinn v United States, 349 US 155, 162, 75 S Ct 668, 673, 99 L ed 964.”
The following additional language in Murphy, supra, will serve to illustrate the very considerable impact of that case upon our former notions of immunity against self-incrimination. At 378 US, page 77, we read:
“The foregoing makes it clear that there is no continuing legal vitality to, or historical justification for, the rule that one jurisdiction within our federal structure may compel a witness to give testimony which could be used to convict him of a crime in another jurisdiction.”
At pages 77-79 of the same volume appears the following:
“. . . We hold that the constitutional privilege against self-incrimination protects a state witness against incrimination under federal as well as state law and a federal witness against incrimination under state as well as federal law.



“. . . we hold the constitutional rule to be that a state witness may not be compelled to give testimony which may be incriminating under federal law unless the compelled testimony and its fruits cannot be used in any manner by federal officials in connection with a criminal prosecution against him. We conclude, moreover, that in order to implement this constitutional rule and accommodate the interests of the State and Federal Governments in investigating and prosecuting crime, the Federal Government must be prohibited from making any such use of compelled testimony and its fruits. This exclusionary rule, while permitting the States to secure information necessary for effective law enforcement, leaves the witness and the Federal Government in substantially the same position as if the witness had claimed *99his privilege in the absence of a state grant of immunity.”
In my view, many of the cases cited in the dissenting opinion by Judge Ferguson, if not overruled, have been seriously emasculated by Malloy v Hogan and Murphy v Waterfront Commission of New York Harbor, supra.
Under Murphy, supra, a grant of immunity by one sovereignty is effective in the courts of the other sovereignty. In the ease before us the question can relate only to two courts within the Federal Government. The alleged offense was committed in Germany and no court of any state could hold jurisdiction over it. If immunity granted by the court of a state could protect against incrimination before a Federal court, or vice versa, it seems abundantly clear such is true between two courts created by Federal law. It becomes evident there was no real danger to the accused of prosecution in any other court. Therefore, I join in affirming the decision of the board of review.